DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Election/Restrictions
Newly submitted claim 11 (the driving device is a DC motor) and its dependent claims 14, 17 & 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as noted in the 01/24/2020 Requirement for Restriction, the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11, 14, 17 & 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
With regard to limitations in claims 10, 16, 18, 19 & 21 (e.g., “[...] by inserting the screening test paper in the bearing groove”, “[...] for reacting with a plurality of specific samples selected from a group consisting of saliva, urine, blood, excrement, water, food, toxic, hazardous substance, and microorganism, [...] to determine values selected from a group consisting of glucose, protein, pH value, latent blood value, and physiological values so as to achieve an effect of multiple values with one screening, wherein each of the plurality of specific samples contacts with one of the plurality of reaction zones in form of drip or infiltration, such that components in the plurality of reaction zones react with the samples respectively to change a color of each of the plurality of reaction zones correspondingly”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13, 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN10525917 SELF-IMMERSION LIQUID SYSTEM AND PORTABLE URINE ANALYZER, Published Date 01/20/2016, see machine translated version) in view of Rheinheimer et al. (US 2006/0257284).
Regarding claim 10, Yang et al. teach:
A test paper reading system, comprising: 
a test paper carrier (e.g., test paper holder/tray 2/17) having a groove (i.e., “The test strip lower cover 181 has a long groove shape.” P5) and a positioning point (172) on a top side thereof (see Figs. 3 & 8 for example) and comprising a gearing part (171) on a bottom side thereof (see the second rack 171 extends to a bottom surface of the test paper carrier in Fig. 9); 
a screening test paper (e.g., test strip 1, 183), which is fixed on the test paper carrier (P5/¶ 3), having a plurality of reaction zones (i.e., zones of 1831, see Fig. 7 for example) capable of reacting with a plurality of specific samples selected from a group consisting of saliva, urine, blood, excrement, water, food, toxic, hazardous substance, and microorganism (see Abstract & Background technique, P2), wherein each of the plurality of reaction zones contains a variety of determining zones (i.e., surfaces of 1831) capable of determining values selected from a group consisting of glucose, protein, pH value, latent blood value, and physiological values (Background technique, P2), wherein each of the plurality of specific samples capable of contacting with one of the plurality of reaction zones to change a color of each of the plurality of reaction zones (Background technique, P2); 
a delivery unit comprising: 
a driving device (19) capable of driving the gearing part to move the test paper carrier to a corresponding position, wherein a moving distance of the test paper carrier driven by the driving device is predetermined according to specifications of the screening test paper (P5/¶ 4-P6/¶ 1), 
a detection device (1621, 1622, 1623) capable of detecting the positioning part (172) on the test paper carrier (P5/¶ 4+); 
a detection device (1621, 1622, 1623), selected from a group consisting of infrared detector, optical detector, laser detector, and image sensor (P5/¶ 4), capable of detecting the positioning part (172) on the test paper carrier (P5/¶ 4+), and 
a caging device, having an opening (1201/1202) having a predetermined shape selected from a group consisting of ׆ form, C form and ח form (see Fig. 3 for example), capable of making the test paper carrier (2/17) limited to the opening so as to prevent the test paper carrier being detached from or offset from the driving device during a moving of the test paper carrier (see Fig. 6 for example); and 
a reading unit (161), capable of retrieving a color signal on each of the plurality of reaction zones according to a color change (Background technique, P2). 
Although Yang et al. teach a test paper carrier (e.g., e.g., test paper holder/tray 2/17) having a positioning point (172) on a top side thereof (see Figs. 3 & 8 for example), the reference does not explicitly teach the test paper carrier having a plurality of positioning points.

Rheinheimer et al. teach:
A test paper reading system, comprising: 
a test paper carrier (e.g., tray assembly 200) having a groove (e.g., elongated channel 226) and a plurality of positioning points (e.g., colored segments 1-15; see also indicators 24, 26) on a top side thereof (see Fig. 6 for example) and a bottom side is geared to fit in a compartment (244, see Figs. 2-3 for example); 
a screening test paper (e.g., reagent strip 146), which is fixed on the test paper carrier (see Figs. 3 & 6 for example), having a plurality of reaction zones (i.e., zones of reagent pads 150, see Fig. 3 & ¶ 0043 for example) capable of reacting with a plurality of specific samples selected from a group consisting of saliva, urine, blood, excrement, water, food, toxic, hazardous substance, and microorganism (¶ 0043), wherein each of the plurality of reaction zones contains a variety of determining zones (i.e., surfaces of 150) capable of determining values selected from a group consisting of glucose, protein, pH value, latent blood value, and physiological values (¶ 0043), wherein each of the plurality of specific samples contacts with one of the plurality of reaction zones to change a color of each of the plurality of reaction zones correspondingly (¶ 0043+); 
a detection device (e.g., readhead 300 of the optical inspection machine 100), selected from a group consisting of infrared detector, optical detector, laser detector, and image sensor, capable of detecting the plurality of positioning parts on the test paper carrier when the test paper carrier is inserted to a predetermined depth (¶ 0052-0057+), and 
a caging device (e.g., housing 117), having an opening (118) having a predetermined shape selected from a group consisting of ׆ form, C form and ח form (see Fig. 1 for example), capable of making the test paper carrier limited to the opening (see ¶ 0039 & Fig. 1 for example); and 
a reading unit (e.g., spectroscope/optical inspection machine 100 ¶ 0036), capable of retrieving a color signal on each of the plurality of reaction zones according to a color change of the each of the plurality reaction zones (¶ 0004+); 
wherein the reading unit is an optical wavelength spectrometer (¶ 0002-0007, 0036).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of positioning points (e.g., colored segments 1-15; see also indicators 24, 26) on a top side thereof (see Fig. 6 for example), as taught by Rheinheimer et al., to confirm that an optical train of the optical inspection machine 100 is properly aligned (¶ 0057+).  In addition, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 13, modified Yang et al. teach: 13. The test paper reading system, as recited in claim 10, wherein the gearing part is a rack (21).
Regarding claims 16 & 19, Yang et al. do not explicitly teach: The test paper reading system, wherein the reading unit is an optical wavelength spectrometer.
See Rheinheimer et al. above.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the reading unit of Yang et al. with a spectrometer of Rheinheimer et al. to detect the desired sample (¶ 0002-0007, 0036).  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claim Rejections - 35 USC § 103
Claims 12, 15, 18 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN10525917 SELF-IMMERSION LIQUID SYSTEM AND PORTABLE URINE ANALYZER, Published Date 01/20/2016, see machine translated version) in view of Rheinheimer et al. (US 2006/0257284), and further in view of Anderson et al. (US 6267722).
Regarding claim 12, modified Yang et al. do not explicitly teach: The test paper reading system, wherein the driving device is a stepper motor.  

Anderson et al. teach a screening test paper reading system comprising: 
a screening test paper (100) provided with a plurality of reaction zones (102) thereon (see Fig. 3 for example) for reacting with a plurality of specific samples, and changing their own color (C1/L44-57, C7/L45-48+); 
a test paper carrier (302) provided with a bearing groove thereon for accommodating the screening test paper (see dashed lines in Fig. 3 for example) and the test paper carrier provided with a plurality of positioning parts (404) thereon; 
a delivery unit having a driving device (stepper motor 802) and a detection device (1106); and 
a reading unit (706; see also computer assisted reader C2/L52-62, reading device 600 C15/L49-54+);
wherein the delivery unit further comprises a caging device (602) capable of limiting a position of the test paper carrier when it is moved;
wherein the driving device is a stepper motor (802);
wherein the screening test paper is applied to specific samples and selected from the group consisting of saliva, urine, blood, excrement, water, food, toxic and hazardous substance and microorganism (C7/L3-21);
wherein the detection device is selected from the group consisting of infrared detector, optical detector, laser detector and image sensor (e.g., photodetector 1106); 
wherein the reading unit is an optical wavelength spectrometer (C10/L15); and 
wherein the caging device further comprises an opening with a "׆" form capable of limiting a position of the test paper carrier when it is moved (see Fig. 7 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the motor of Yang et al. with a stepper motor of Anderson et al. to drive the test strip (C37/L32-42).  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Regarding claim 15, further modified Yang et al. teach: 15. The test paper reading system, as recited in claim 12, wherein the gearing part is a rack (21).

Regarding claims 18 & 21, see Rheinheimer et al. above.  
In addition, Anderson et al. teach the reading unit is an optical wavelength spectrometer (C10/L15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the reading unit of Yang et al. with a spectrometer of Rheinheimer et al. (¶ 0002-0007, 0036) and/or Anderson et al. to detect the desired sample (C10/L10-20).  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The instant invention does not require such configuration and arrangement as required by Yang et al.”) are not recited in the rejected claim(s). The claim employs open language and therefore it does not preclude from applying prior art including more elements than what is being claimed.
In response to the Applicant’s argument that the prior art fails to teach claim 10, Examiner disagrees.  Yang et al. teach: A test paper reading system, comprising: a test paper carrier (e.g., test paper holder/tray 2/17) having a groove (i.e., “The test strip lower cover 181 has a long groove shape.” P5) and a positioning point (172) on a top side thereof (see Figs. 3 & 8 for example) and comprising a gearing part (171) on a bottom side thereof (see the second rack 171 extends to a bottom surface of the test paper carrier in Fig. 9); a screening test paper (e.g., test strip 1, 183), which is fixed on the test paper carrier (P5/¶ 3), having a plurality of reaction zones (i.e., zones of 1831, see Fig. 7 for example) capable of reacting with a plurality of specific samples selected from a group consisting of saliva, urine, blood, excrement, water, food, toxic, hazardous substance, and microorganism (see Abstract & Background technique, P2), wherein each of the plurality of reaction zones contains a variety of determining zones (i.e., surfaces of 1831) capable of determining values selected from a group consisting of glucose, protein, pH value, latent blood value, and physiological values (Background technique, P2), wherein each of the plurality of specific samples capable of contacting with one of the plurality of reaction zones to change a color of each of the plurality of reaction zones (Background technique, P2); a delivery unit comprising: a driving device (19) capable of driving the gearing part to move the test paper carrier to a corresponding position, wherein a moving distance of the test paper carrier driven by the driving device is predetermined according to specifications of the screening test paper (P5/¶ 4-P6/¶ 1), a detection device (1621, 1622, 1623) capable of detecting the positioning part (172) on the test paper carrier (P5/¶ 4+); a detection device (1621, 1622, 1623), selected from a group consisting of infrared detector, optical detector, laser detector, and image sensor (P5/¶ 4), capable of detecting the positioning part (172) on the test paper carrier (P5/¶ 4+), and a caging device, having an opening (1201/1202) having a predetermined shape selected from a group consisting of ׆ form, C form and ח form (see Fig. 3 for example), capable of making the test paper carrier (2/17) limited to the opening so as to prevent the test paper carrier being detached from or offset from the driving device during a moving of the test paper carrier (see Fig. 6 for example); and a reading unit (161), capable of retrieving a color signal on each of the plurality of reaction zones according to a color change (Background technique, P2).  Although Yang et al. teach a test paper carrier (e.g., e.g., test paper holder/tray 2/17) having a positioning point (172) on a top side thereof (see Figs. 3 & 8 for example), the reference does not explicitly teach the test paper carrier having a plurality of positioning points.
Rheinheimer et al. teach: A test paper reading system, comprising: a test paper carrier (e.g., tray assembly 200) having a groove (e.g., elongated channel 226) and a plurality of positioning points (e.g., colored segments 1-15; see also indicators 24, 26) on a top side thereof (see Fig. 6 for example) and a bottom side is geared to fit in a compartment (244, see Figs. 2-3 for example); a screening test paper (e.g., reagent strip 146), which is fixed on the test paper carrier (see Figs. 3 & 6 for example), having a plurality of reaction zones (i.e., zones of reagent pads 150, see Fig. 3 & ¶ 0043 for example) capable of reacting with a plurality of specific samples selected from a group consisting of saliva, urine, blood, excrement, water, food, toxic, hazardous substance, and microorganism (¶ 0043), wherein each of the plurality of reaction zones contains a variety of determining zones (i.e., surfaces of 150) capable of determining values selected from a group consisting of glucose, protein, pH value, latent blood value, and physiological values (¶ 0043), wherein each of the plurality of specific samples contacts with one of the plurality of reaction zones to change a color of each of the plurality of reaction zones correspondingly (¶ 0043+); a detection device (e.g., readhead 300 of the optical inspection machine 100), selected from a group consisting of infrared detector, optical detector, laser detector, and image sensor, capable of detecting the plurality of positioning parts on the test paper carrier when the test paper carrier is inserted to a predetermined depth (¶ 0052-0057+), and a caging device (e.g., housing 117), having an opening (118) having a predetermined shape selected from a group consisting of ׆ form, C form and ח form (see Fig. 1 for example), capable of making the test paper carrier limited to the opening (see ¶ 0039 & Fig. 1 for example); and a reading unit (e.g., spectroscope/optical inspection machine 100 ¶ 0036), capable of retrieving a color signal on each of the plurality of reaction zones according to a color change of the each of the plurality reaction zones (¶ 0004+); wherein the reading unit is an optical wavelength spectrometer (¶ 0002-0007, 0036).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of positioning points (e.g., colored segments 1-15; see also indicators 24, 26) on a top side thereof (see Fig. 6 for example), as taught by Rheinheimer et al., to confirm that an optical train of the optical inspection machine 100 is properly aligned (¶ 0057+).  In addition, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798